Exhibit 99.8 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 October 19, 2010 Date of Report AMINCOR, INC. (Exact name of registrant as specified in its charter) Nevada 000-49669 88-0376372 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 1350 Avenue of the Americas, 24th FL, New York, NY 10019 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (347) 821-3452 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13a-4(c)) ITEM 2.01 COMPLETION OF ACQUISITION OR DISPOSITION OF ASSETS On October 19, 2010, Amincor, Inc., a Nevada corporation (the "Company"), filed a Current Report on Form 8-K (the "Initial 8-K") with the Securities and Exchange Commission disclosing the Company's acquisition of Tyree Holdings Corp., a Delaware Corporation ("Tyree"). In accordance with Item 9.01 (b) of Form 8-K, the Initial 8-K did not include the unaudited pro forma combined financial information of the Company and Tyree (collectively, the "Financial Information"), and instead contained an undertaking to subsequently file the Financial Information. This amendment is being filed for the purpose of satisfying the Company's undertaking to file the Financial Information required by Item 9.01(a) and (b) of Form 8-K, and this amendment should be read in conjunction with the Initial 8-K. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (a) FINANCIAL STATEMENTS OF BUSINESS ACQUIRED Unaudited condensed consolidated financial statements of Tyree Holdings Corp. and Subsidiaries for the nine months ended September 30, 2010. (b) PRO-FORMA FINANCIAL INFORMATION The unaudited pro forma condensed consolidating balance sheets as of September 30, 2010, and the unaudited pro forma condensed consolidating statements of operations for the year ended December 31, 2009, and the nine months ended September 30, 2010. TYREE HOLDINGS CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2010 (UNAUDITED) TYREE HOLDINGS CORP. AND SUBSIDIARIES CONTENTS September 30, 2010 Page CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Condensed Consolidated Balance Sheet 1-2 Condensed Consolidated Statement of Operations and Accumulated Deficit 3 Condensed Consolidated Statement of Cash Flows 4 Notes to Condensed Consolidated Financial Statements 5-8 TYREE HOLDINGS CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) September 30, 2010 ASSETS CURRENT ASSETS: Cash $ 367,201 Accounts receivable, net of allowance for doubtful accounts of $941,000 8,392,368 Inventory, net 3,092,962 Construction in process 11,362,631 Prepaid expenses and other current assets 58,731 Total current assets 23,273,893 PROPERTY AND EQUIPMENT, NET 2,600,011 OTHER ASSETS: Security deposits 124,975 Goodwill 7,575,500 Intangible assets, net 7,512,795 Deferred financing costs, net 358,582 Total other assets 15,571,852 Total assets $ 41,445,756 (Continued) 1 TYREE HOLDINGS CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) (CONTINUED) September 30, 2010 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ 8,394,848 Accrued expenses and other current liabilities 2,108,315 Assumed liabilities - current portion 3,571,499 Senior credit facility - related party 5,087,158 Notes payable - current portion 304,159 Billings on construction 16,301,778 Deferred revenue 474,000 Total current liabilities 36,241,757 LONG-TERM LIABILITIES: Assumed liabilities - net of current portion 75,866 Subordinated term loan - related party Notes payable - net of current portion 1,159,390 Other long-term liabilities 22,509 Total long-term liabilities 1,257,765 Total liabilities 37,499,522 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Preferred stock, Series A, $0.001 par value per share; 50,000 shares authorized, 8,930 shares issued and outstanding 9 Common stock, $0.001 par value per share, 1,000,000 shares authorized, 10,698 shares issued and outstanding 11 Additional paid-in capital 13,394,922 Accumulated deficit (9,448,708) Total stockholders' equity 3,946,234 Total liabilities and stockholders' equity $ 41,445,756 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 TYREE HOLDINGS CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND ACCUMULATED DEFICIT (UNAUDITED) Nine Months Ended September 30, 2010 Net revenues $ 30,370,792 Cost of revenues 23,919,081 Gross profit 6,451,711 Selling, general and administrative 10,753,508 Loss from operations (4,301,797) Interest expense 794,283 Net loss (5,096,080) Accumulated deficit - beginning (4,352,628) Accumulated deficit - ending $ (9,448,708) The accompanying notes are an integral part of these condensed consolidated financial statements. 3 TYREE HOLDINGS CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, 2010 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $(5,096,080) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization 1,572,351 Gain on sale of equipment (9,476) Provision for doubtful accounts (36,000) Changes in other operating assets and liabilities 5,124,947 Net cash provided by operations 1,555,742 CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment (114,707) Proceeds from sales of equipment 28,915 Net cash used in investing activities (85,792) CASH FLOWS FROM FINANCING ACTIVITIES: Net proceeds from the senior credit facility (490,512) Net proceeds from notes payable (344,514) Payments of assumed liabilities (590,619) Net cash used in by financing activities (1,425,645) Increase in cash 44,305 CASH, beginning of period 322,896 CASH, end of period $ 367,201 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for: Interest $ 595,682 Income taxes $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 TYREE HOLDINGS CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) September 30, 2010 1. ORGANIZATION AND NATURE OF BUSINESS Tyree Holdings Corp. and Subsidiaries (the "Company") was formed in January 2008 and on January 17, 2008, acquired substantially all of the assets and assumed the operations of Larry E. Tyree Co., Inc., Tyree Bros. Environmental Services, Inc., The Tyree Organization, Ltd., Tyree Maintenance Company, Inc., and T.M.
